Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 22, 2015

                                      No. 04-14-00905-CV

                            ESCONDIDO RESOURCES II, LLC,
                                     Appellant

                                                v.

                                  JUSTAPOR RANCH, L.C.,
                                        Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CV7-001396-D1
                          The Honorable Joe Lopez, Judge Presiding


                                         ORDER
       On January 22, 2015, and February 24, 2015, we suspended the appellate deadlines in this
case pending mediation. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. However, on April 21, 2015,
the appellant notified this court that the mediation was unsuccessful.

        We, therefore, ORDER the appellate deadlines reinstated. The clerk’s record and the
reporter’s record have been filed. Accordingly, appellant’s brief is due thirty (30) days from the
date of this order.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court